  4:19-cv-03051-RFR-CRZ Doc # 31 Filed: 08/04/20 Page 1 of 2 - Page ID # 114




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

WILLIAM ADAMS,

                     Plaintiff,                              4:19CV3051

      vs.
                                                          NOTICE OF
CITY OF LINCOLN, JOSEPH                               SHOW CAUSE HEARING
VILLAMONTE, DANIEL DUFEK, and
CAPITAL TOWING, INC., a Nebraska
corporation,

                     Defendants.



       This matter is before the court upon sua sponte review of the court’s docket and
related proceedings.


       This case was filed on May 23, 2019. The original defendants included the City of
Lincoln and Jeffrey Sorensen. As of September 3, 2019, Plaintiff had failed to serve
Defendant Sorensen. The court entered an order to show cause why the claims against
Sorenson should not be dismissed for failure to timely serve defendant Sorensen and
for want of prosecution. (Filing No. 7).


       On the show cause deadline, Plaintiff filed a motion to amend the complaint. The
proposed amended complaint no longer named Sorensen as a defendant. Instead, the
defendants were the City of Lincoln, Joseph Villamonte, Daniel Dufek, and Capital
Towing, Inc. The court granted the motion, and the amended complaint was filed on
October 15, 2019. (Filing Nos. 8-10).


       On January 16, 2020, the court entered an order to show cause why Plaintiff’s
claims against Capital Towing should not be dismissed for failure to serve defendant
Capital Towing and for want of prosecution. (Filing No. 15). Plaintiff’s counsel then
requested a summons to serve Capital Towing.
  4:19-cv-03051-RFR-CRZ Doc # 31 Filed: 08/04/20 Page 2 of 2 - Page ID # 115




       Capital Towing was served on February 7, 2020. (Filing No. 19). It did not timely
answer or respond. Plaintiff did not promptly move for default.


       Trying to get the case moving, the court entered a show cause order for
dismissal of Plaintiff’s claims against Capital Towing. (Filing No. 20). Thereafter, at
Plaintiff’s counsel’s request, a default was entered against Capital Towing on April 15,
2020. (Filing No. 23).


       As of April 24, 2020, all parties who would be active in this litigation had entered
an appearance. So, the court began the process of soliciting the parties’ thoughts on
case progression and entering a scheduling order.


       The court’s final scheduling order was entered on June 1, 2020. It set a status
conference to be held on July 28, 2020 at 10:00 a.m. Defense counsel attended;
Plaintiff’s counsel did not. And since that date, Plaintiff’s counsel has not contacted my
chambers to explain his absence or to re-schedule.


       Accordingly,

       IT IS ORDERED:

      1)      A show cause hearing will be held before Cheryl R. Zwart, United States
Magistrate Judge, in Courtroom 2, United States Courthouse, Lincoln, Nebraska at
1:30 p.m. on August 19, 2020, to discuss Plaintiff’s counsel’s failure to diligently
prosecute this case, including but not limited to counsel’s failure to attend the scheduled
hearing on July 28, 2020.

      2)    Plaintiff’s counsel shall appear in person; Defense counsel may
appear in person or by telephone. If by telephone, on or before noon on August
18, 2020, contact Jeri Bierbower at Jeri_Bierbower@ned.uscourts.gov or at (402)
437-1905 for instructions on how to attend by telephone.

       Dated this 4th day of August, 2020.
                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
